292 S.C. 230 (1987)
355 S.E.2d 861
Kenneth COOK, Petitioner
v.
MACK'S TRANSFER & STORAGE, Mayfield & Taylor and United States Fidelity & Guaranty Company, of whom Mack's Transfer & Storage and United Fidelity & Guaranty Company, are Respondents.
Supreme Court of South Carolina.
May 6, 1987.

May 6, 1987.

ORDER
Petitioner brought this action in circuit court for bad faith refusal to pay a worker's compensation claim. The Court of Appeals held that such an action could not be maintained because the Industrial Commission had exclusive jurisdiction over the claim. Cook v. Mack's Transfer & Storage, 291 S.C. 84, 352 S.E. (2d) 296 (Ct. App. 1986).
*231 Petitioner seeks a writ of certiorari from this Court pursuant to Supreme Court Rule 55. Because we agree with the decision of the Court of Appeals, the petition is denied.